IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-17-00250-CV

                            IN THE INTEREST OF
                    W.R.C., H.J.C., AND A.J.C., CHILDREN



                           From the 85th District Court
                               Brazos County, Texas
                         Trial Court No. 16-000454-CV-85


                                        ORDER


       Appellant filed a notice of appeal from the trial court’s order terminating his

parental rights to W.R.C., H.J.C., and A.J.C. Upon review, the notice of appeal does not

comply with Rule of Appellate Procedure 9.8(b), which requires that a minor be identified

only by an alias “in all papers submitted to the court, including all appendix items

submitted with a brief, petition, or motion” and that all documents be “redacted

accordingly.” TEX. R. APP. P. 9.8(b).

       We use Rule 2 of the Texas Rules of Appellate Procedure to order that the notice

of appeal and accompanying documents to be sealed. See TEX. R. APP. P. 2.
                                                PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed October 25, 2017




In the Interest of W.R.C., H.J.C., and A.J.C.                Page 2